Citation Nr: 0117710	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-22 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in May 2001 before the 
undersigned Member of the Board, sitting at the RO in New 
Orleans.


FINDINGS OF FACT

1.  Hemorrhoids were manifested prior to the veteran's 
entrance into service.

2.  Hemorrhoids that were manifested prior to service 
increased in severity during that service.


CONCLUSION OF LAW

Pre-existing hemorrhoids were aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that he currently has 
hemorrhoids due to his active service.  After a review of the 
record, the Board concludes that the evidence supports a 
finding that service connection for hemorrhoids, on the basis 
of inservice aggravation of that disability, is appropriate.

The report of the veteran's service entrance medical 
examination, dated in February 1969, shows that his anus and 
rectum were clinically evaluated as normal, and does not 
indicate the presence of hemorrhoids, or history thereof.  
However, on a report of medical history, prepared in 
conjunction with his entrance into service and also dated the 
same day as the report of the entrance medical examination, 
he indicated that he had, or once had, piles or rectal 
disease; the report notes "Hemorrhoids - mild."  

A veteran is considered to be in sound condition when 
entering service, other than for defects, infirmities, or 
disorders noted at entrance into service.  38 C.F.R. 
§ 3.304(b) (2000).  The history of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence with 
regard to the question of inception.  38 C.F.R. § 3.304(b)(1) 
(2000).  In the instant case, the February 1969 report of 
medical history does not indicate whether hemorrhoids were 
noted by history, or whether hemorrhoids were in fact 
manifested at the time that the report was compiled.  It 
cannot be gainsaid, however, that hemorrhoids pre-existed the 
veteran's entrance into service in March 1969.  The question 
that must be resolved, therefore, is whether these pre-
existing hemorrhoids increased in severity during that 
service, so that service connection on the basis of inservice 
aggravation can be deemed warranted.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(b) (2000).

The report of the service entrance examination does not 
indicate that hemorrhoids were discerned at that time, while 
the report of medical history prepared at that time refers to 
mild hemorrhoids.  Based on this evidence, it may be 
concluded that hemorrhoids present at service entrance were 
no more than mild in severity.  

The veteran's service medical records show that he was 
accorded treatment for hemorrhoids on numerous occasions, 
beginning in August 1971.  These records also show that, on 
two occasions, he was referred to surgery for a 
hemorrhoidectomy, and that on each occasion no hemorrhoids 
were found.  Nonetheless, it is apparent, from the persistent 
complaints by the veteran of hemorrhoids, and the clinical 
notations indicating the presence of that disability, that 
hemorrhoids of more than mild severity were manifested during 
his period of active service.  It is noted that, in August 
1971, these hemorrhoids were described as severe in nature.  
It is also noted that private records compiled in April 1978, 
in conjunction with a post-service hemorrhoidectomy, cites a 
"long history" of prolapsing hemorrhoids.

In brief, the veteran's service medical records indicate the 
presence of, at most, mild hemorrhoids prior to induction, 
and repeated complaints of, and treatment for, hemorrhoids, 
described on one occasion as severe in nature, during 
service.  The Board must therefore conclude that the evidence 
supports a finding that his pre-existing hemorrhoids 
increased in severity during his service, and that service 
connection, on the basis of inservice aggravation, is 
appropriate.

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to 
proceed.  In addition, the veteran has not indicated that any 
other records that would be pertinent to his claim are 
available but have not been procured.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hemorrhoids is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

